Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-31-2006

USA v. Cepeda
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4150




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Cepeda" (2006). 2006 Decisions. Paper 1357.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1357


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-4150


                           UNITED STATES OF AMERICA

                                            v.

                               CARLOS JOSE CEPEDA

                                                          Carlos Cepeda,
                                                                    Appellant


                 On Appeal from the District Court of the Virgin Islands
                         Division of St. Thomas and St. John
                          D.C. Criminal No. 03-cr-00166-2
                            (Honorable Thomas K. Moore)


                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                December 5, 2005
       Before: SCIRICA, Chief Judge, McKEE and NYGAARD, Circuit Judges

                                (Filed March 31, 2006 )


                              OPINION OF THE COURT


SCIRICA, Chief Judge.

      This is an appeal from a plea of guilty and sentence. Defendant Carlos Cepeda’s

attorney has filed a motion to withdraw as court-appointed counsel in this case and has
filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Cepeda was

subsequently and timely provided notice of his attorney’s desire to withdraw and did not

file a pro se brief.

       Cepeda was arrested in Puerto Rico for conduct related to smuggling drugs from

Curacao to St. Thomas. After a plea bargain, Cepeda pleaded guilty in March 2004 to

conspiracy to possess with intent to distribute heroin, 21 U.S.C. § 846, and the

government dropped two other counts. Granting the government’s motion for a U.S.S.G.

§ 5k1.1 downward departure, the District Court of the Virgin Islands sentenced Cepeda to

45 months in prison.

       Third Circuit Local Appellate Rule 109.2(a) provides that “where, upon review of

the district court record, trial counsel is persuaded that the appeal presents no issue of

even arguable merit, trial counsel may file a motion to withdraw and supporting brief”

pursuant to Anders. In reviewing an Anders motion, we must consider “(1) whether

counsel adequately fulfilled the rule’s requirements; and (2) whether an independent

review of the record presents any nonfrivolous issues.” United States v. Youla, 241 F.3d
296, 300 (3d Cir. 2001) (citations omitted).

                                               I.

       Counsel’s duties when submitting an Anders brief are “to satisfy the court that

counsel has thoroughly examined the record in search of appealable issues,” and “to

explain why the issues are frivolous.” Id. (citing United States v. Marvin, 211 F.3d 778,



                                               2
780 (3d Cir. 2000)). Counsel need not “raise and reject every possible claim,” but his or

her brief must demonstrate “conscientious examination.” Id.

       Our review reveals that counsel has thoroughly considered, with adequate citation,

all plausible bases for appeal. Counsel suggests and discusses two potential issues for

appeal: the adequacy of the guilty plea and the appropriateness of the sentence.

                                             II.

       When undertaking an independent review of the record we “confine our scrutiny to

those portions of the record identified by an adequate Anders brief.” Id. at 301.

       As for the first issue, Cepeda failed to raise the sufficiency of the Rule 11 colloquy

before the District Court, and so he must demonstrate plain error. United States v. Vonn,

535 U.S. 55, 58–59 (2002). A guilty plea must be “a voluntary and intelligent choice

among alternative courses of action.” Hill v. Lockhart, 474 U.S. 52, 56 (1985) (quoting

North Carolina v. Alford, 400 U.S. 25, 31 (1970)).

       We see no error, let alone plain error. The failure to enumerate the right to

confrontation in the plea colloquy is not plain error here because Cepeda expressed his

knowledge of this right in his Application for Permission to Enter Plea of Guilty. App.

18, para. 13. In addition to his adequate plea colloquy, Cepeda signed two documents

explaining his decision to plead guilty: (1) the plea agreement and (2) the lengthy

Application for Permission to Enter Plea of Guilty.




                                             3
       As for the second issue, we note Cepeda received a sentence well below the

statutory maximum, and his sentence was based only on factors admitted by him.

Because the government made a motion recommending a reduction in sentence, the

District Court could and did sentence Cepeda both below the statutory minimum for the

amount of drugs involved and below the minimum under the Sentencing Guidelines.

       Cepeda faced a statutory maximum of 40 years’ imprisonment, but received a

sentence of 45 months. The government’s motion allowed him to be sentenced below the

guidelines range, which recommended 57 to 71 months. Also, the amount of narcotics

involved here triggered a mandatory minimum of five years, 21 U.S.C. § 841(b), and the

court could only sentence below the 60-month minimum because of the government’s

motion.

       In United States v. Davis, 407 F.3d 162, 165 (3d Cir. 2005), we held that we would

remand in cases where the sentencing court treated the Federal Sentencing Guidelines as

mandatory, as it did here. Accordingly, there is a nonfrivolous issue with respect to

sentencing. But Cepeda informed this court on March 6, 2006, that he does not request

resentencing.1 Our policy of vacating sentences entered before United States v. Booker,


   1
    In his Anders brief, Cepeda’s counsel did not request resentencing. To clarify this
issue, on January 13, 2006, we sent counsel a letter asking if Cepeda desired resentencing.
In his response on February 1, counsel told us Cepeda requested resentencing, but that he
(counsel) is opposed to resentencing, believing it not in Cepeda’s best interests. On
March 1, we sent a second letter, asking what advice Cepeda’s counsel gave him
regarding the risks of resentencing. On March 6, Cepeda wrote his attorney and copied
                                                                               (continued...)

                                             4
543 U.S. 220 (2005), applies when a defendant affirmatively requests resentencing. See

Davis, 407 F.3d at 166 (“Appellants have been directed to state whether they wish to

challenge their sentences under Booker. For those who do not, we consider the appeal on

the merits.”).

                                            III.

       We will affirm the judgment of conviction and affirm the sentence. Defense

counsel’s motion to withdraw is granted.




   1
     (...continued)
this court, telling him he had read the March 1 letter and that he desired “to withdraw his
motion for resentencing.” Cepeda also thanked his counsel for his “professional advice
which is meant to protect [Cepeda’s] interest.”

                                             5